ANSTEAD, Judge,
concurring specially:
I concur with the reversal of this action. The appellee claimed that he did not discover the alleged fraud of the appellant lawyer until well after the alleged fraudulent extortion of certain legal fees from the appellee. The issue here is whether the appellee either actually discovered the alleged fraud or in the exercise of due diligence should have discovered it more than three years before suit. See Matthews v. Matthews, 222 So.2d 282 (Fla. 2d DCA 1969). The record is uncontradicted here that in another legal proceeding involving, but not between, these parties, the appellee filed sworn statements charging the appellant with the same misconduct that is alleged in the present action. Those statements were made more than three years before this action was initiated and therefore this action is barred.